Today, we face the reality of 
an international system that is becoming more complex 
by the day. Globalization has created new 
opportunities; it has also produced uncertainty and 
insecurity. Sudden crises affect the fundamental 
sources of our sustenance and progress: food, energy 
and financial resources. Terrorism and nuclear 
proliferation threaten our security. Climate change has 
an impact on the future of our planet. Growing 
instability characterizes the energy and financial 
markets, widening the gap between rich and poor.  
 Those global challenges need a timely political 
response. A national response would be inadequate and 
illusory, for the right response can only be global and 
cooperative. A dramatic new vision of global 
governance for the twenty-first century requires rules 
that all nations can embrace — a new vision based on 
three principles: inclusiveness, effectiveness and 
shared responsibility. 
 Effective global governance means a central role 
for the United Nations, starting with its most 
representative, democratic body, the General Assembly. 
Effective global governance means a strong connection 
between the United Nations and international 
organizations, either universal or regional, such as the 
European Union and the African Union. Effective 
global governance requires a comprehensive and 
consensual reform of the United Nations system, 
including the Security Council. To achieve a reform of 
this magnitude on the foundations of strong political 
support, there is no alternative to general consensus.  
 We must immediately learn the lessons of the 
turmoil in the world financial markets. Promoting 
transparent and reliable rules in the marketplace is the 
only way to protect our societies from falling prey to 
those forces. We have to avoid squandering wealth and 
instead ensure that it is distributed equitably among 
every component of society. That is the vision that 
Italy will promote during its upcoming presidency of 
the Group of Eight (G-8). Through a broader dialogue 
with the emerging economies and the least developed 
countries, the G-8 will contribute to the shaping of a 
new system of global governance in which formats will 
be tailored to specific issues, leading to a gradual 
assumption of shared responsibility. 
 The Millennium Development Goals (MDGs) are 
priority challenges. They demand an urgent response, a 
mobilization of greater human and financial resources, 
new ideas and a true partnership between donor and 
beneficiary countries that is fully inclusive of 
governments, local organizations, the private sector 
and civil society. 
 Italy is strongly committed to achieving the goals 
of defeating hunger, strengthening health-care systems 
and making education accessible to all. All this is on 
the agenda of the upcoming Italian presidency of the 
G-8, and Africa will be at the centre of our attention. 
 The right place to address the food crisis is the 
United Nations, and we must equip the Organization to 
tackle it effectively. Italy strongly supports the roles 
and functions of the Food and Agriculture 
Organization, the World Food Programme, the 
International Fund for Agricultural Development and 
all the other agencies that help to alleviate hunger and 
guarantee food security. We also encourage the direct 
involvement of the private sector in bringing 
agriculture back to its rightful place at the centre of 
economic policies. That will require a global 
partnership to increase the flow of investments and 
know-how, enhance productivity and contribute to the 
development of national agro-industry; a global 
partnership that will make a big step towards achieving 
the first Millennium Development Goal: to eliminate 
extreme poverty and hunger and to improve the lives of 
the last billion, that portion of the global population 
still on the margins of the world economy. That is, 
indeed, an absolute priority. 
 The year 2009 will be crucial for international 
negotiations on climate change. Italy and the European 
Union are determined to reach an ambitious post-2012 
agreement that includes mitigation and adaptation 
measures. The fight against climate change is closely 
connected to energy security. We need to promote 
greater energy cooperation at the global level. We need 
to promote solutions that reconcile the need for secure 
  
 
08-52265 50 
 
supplies with sustainable energy policies, energy 
efficiency and clean energy technologies. We need to 
promote research and development of alternative fuel 
sources, including renewable and nuclear energy. We 
need to promote a comprehensive dialogue between 
producing and consuming countries, based on mutual 
trust, solidarity, dialogue and cooperation. 
 Interdependence is the fundamental reality that 
binds developed countries and emerging economies, 
and in its capacity as the incoming G-8 President, Italy 
will promote the energy dialogue and the global 
negotiations on climate change. 
 Effective multilateral cooperation built on shared 
responsibility is vital to tackling the main threats to our 
safety and security, including terrorism and the 
proliferation of weapons of mass destruction. Our 
vigilance against terrorism must remain high and our 
international cooperation intense. In the next few years 
we should work together on a new global pact against 
terrorism to be enacted in 2011 on the tenth 
anniversary of the tragic events of 9/11. 
 The protection of human rights and the rule of 
law must underpin our action. These values are 
enshrined in the Universal Declaration of Human 
Rights, which is as relevant today as it was 60 years 
ago. That is why Italy has a long-standing commitment 
to a universal moratorium on the death penalty, with a 
view to its abolition. And that is also why we are 
working to combat impunity and to strengthen the 
instruments of international law, including the 
International Criminal Court. 
 The fight against the proliferation of weapons of 
mass destruction is at the centre of our international 
commitment. In preparation for the 2010 
Non-Proliferation Treaty Review Conference, Italy is 
ready to do its part to strengthen the Non-Proliferation 
Treaty, which is of fundamental importance to 
preventing and countering proliferation and laying the 
foundations for a world free of nuclear weapons. Yet 
we must also maintain cooperation on the peaceful use 
of nuclear technology, as expressly provided for by the 
Treaty. We thus call upon the Iranian Government to 
show responsibility by promptly meeting the 
conditions for normal negotiations to reassure the 
international community and the countries of the 
region. Let me say very clearly that we strongly 
condemn the Iranian President’s irresponsible remarks 
on the State of Israel.  
 Global security and regional security are very 
closely connected. We welcome the positive signals 
from the Middle East, such as the continuation of the 
negotiations between Israelis and Palestinians, the 
beginning of a national dialogue among the Lebanese 
political forces to fully implement the Doha 
agreements, and the new chapter in relations between 
Lebanon and Syria. 
 In Afghanistan, the continuation of the 
international commitment should be accompanied by a 
gradual assumption of responsibility by the local 
authorities and forces and the participation of 
neighbouring countries in the stabilization process. In 
the Caucasus, the recent crisis indicates the need, there 
and elsewhere, to strengthen regional cooperation 
mechanisms and prevent a competitive dynamic that 
would lead to high costs and low benefits. 
 More than two hundred years ago a great Italian 
political philosopher Cesare Beccaria wrote, “The 
greatest happiness of the greatest number is the 
foundation of morals and legislation.” True to these 
words, so deeply rooted in my country’s democratic 
vocation, Italy joins in the common effort to build a 
world of peace, security, sustainable development and 
a new democratic, transparent and effective global 
governance. 